MARSHALL, C. J.
1. In an action for negligence brought in a state court, by an employee against his employer, a railroad company engaged in interstate commerce, the duty and the breach are to be determined according to the federal statutes as interpreted by the federal courts, but the procedure is in accordance with the rules and practice of the state courts.
2. Procedure is the machinery for carrying on the suit, including pleading, process, evidence and practice, whether in the trial court or the appellate court, or in the processes by which causes are carried to appellate courts for review, or in laying the foundation for such review.
3. While it is the duty of counsel to his client in the trial of a cause to save exceptions to all errors committed by the court, it is equally the duty of counsel to the court to submit special interrogatories to determine whether the error, if any, shall operate to defeat substantial justice.
Judgment affirmed.
Hough, Robinson, Jones, Matthias and Clark, JJ., concur. Wanamaker, J., dissents.